Exhibit 10.61

EXECUTION VERSION

Securities Purchase Agreement

THIS SECURITIES PURCHASE AGREEMENT, dated as of May 11, 2011 (this “Agreement”),
by and among MagnaChip Semiconductor S.A., a Luxembourg public limited liability
company (société anonyme) with a registered office at 74, rue de Merl, L-2146
Luxembourg, registered with the register of commerce and companies of Luxembourg
under number B-97483 (the “Company”), and the selling securityholders named on
the signature pages hereto (each a “Selling Securityholder” and collectively the
“Selling Securityholders”).

Recitals

A. The Selling Securityholders beneficially own $35,000,000 aggregate principal
amount of the outstanding 10.500% Senior Notes due 2018 (the “Securities”) of
the Company and MagnaChip Semiconductor Finance Company, a Delaware corporation
(“FinanceCo” and, collectively with the Company, the “Issuers”).

B. The Securities were originally issued under an Indenture dated April 9, 2010
(the “Indenture”), by and among the Issuers, the Guarantors named therein, and
Wilmington Trust FSB, as trustee (the “Trustee”).

C. The Company desires to purchase, and the Selling Securityholders desire to
sell to the Company, the Securities upon the terms set forth in this Agreement.

Agreements

In consideration of the mutual covenants contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

  1. Purchase and Sale.

(a) Subject to the terms and conditions set forth herein, at the Closing (as
defined in Paragraph 1(c) below), each Selling Securityholder will sell,
transfer and assign to the Company, and the Company will purchase, the aggregate
principal amount of Securities set forth opposite the name of such Selling
Securityholder on Schedule I hereto.

(b) The purchase price for the Securities to be purchased under this Agreement
shall be $1,090 per $1,000 principal amount of Securities, plus accrued and
unpaid interest thereon to the Closing Date (as defined in Paragraph 1(c) below)
(the “Purchase Price”). The aggregate Purchase Price to be paid by the Company
to each Selling Securityholder pursuant to this Paragraph 2 is set forth
opposite such Selling Securityholder’s name on Schedule I hereto. Payment of the
Purchase Price shall be made in U.S. dollars by wire transfer in immediately
available funds to the wire transfer instructions set forth next to each Selling
Securityholder’s name on the signature pages to this Agreement.

(c) The closing of the purchase and sale of the Securities pursuant to this
Agreement (the “Closing”) will take place on May 16, 2011 or on such other date
as may be agreed by the parties hereto. The date such Closing occurs is referred
to herein as the “Closing

 

1



--------------------------------------------------------------------------------

Date.” The Closing will be made through the facilities of The Depository Trust
Company (“DTC”). On the Closing Date, upon delivery of the Purchase Price by the
Company to the Selling Securityholders upon the terms of this Agreement,
interest shall cease to accrue on the Securities and all right, title and
interest in the Securities shall vest in the Company.

(d) On the Closing Date, each Selling Securityholder will deliver the Securities
to the Company, against receipt of the Purchase Price from the Company, by
causing its DTC participant to deliver the Securities to the Trustee, as
depositary for the Company. Such delivery by each Selling Securityholder will
constitute the sale, assignment and transfer to the Company of all right, title
and interest in and to the Securities by such Selling Securityholder, and
interest shall cease to accrue on the Securities immediately upon delivery of
the Purchase Price by the Company. In connection with the Closing, each Selling
Securityholder will provide written instructions to such Selling
Securityholder’s DTC participant to effect the sale and transfer hereunder. Upon
reasonable request of the Company or the Trustee, each Selling Securityholder
will execute and deliver additional documents and take such further acts that
are necessary to effect the transfer of the Securities to the Company. No
Selling Securityholder will sell, assign, transfer, pledge, hypothecate or
otherwise dispose of or encumber the Securities prior to their delivery to the
Company.

(e) At the Closing Date, upon written instruction by the Company and FinanceCo,
the Trustee shall cancel all Securities purchased under this Agreement in
accordance with the terms of the Indenture, and such Securities shall be deemed
paid in full and no longer outstanding for any purposes under the Indenture.

 

  2. Representations and Warranties.

(a) Each Selling Securityholder, severally and not jointly, represents and
warrants that, as of the date hereof and as of the Closing Date, (i) such
Selling Securityholder owns the aggregate principal amount of the Securities
specified on Schedule I hereto, free and clear of any liens, other encumbrances
or adverse claims, (ii) such Securities are held through the book-entry
facilities of DTC by the DTC participant listed on the signature page hereto,
(iii) such Selling Securityholder has full power and authority to deliver the
Securities under this Agreement, (iv) the Securities to be delivered by such
Selling Securityholder will not be subject to any lien, other encumbrance or
adverse claim, (v) this Agreement is a valid, binding agreement, enforceable
against such Selling Securityholder, (vi) the execution, delivery and
performance by the Selling Securityholder of its obligations under this
Agreement will not conflict with, or result in a breach under, such Selling
Securityholder’s organizational documents, any statute applicable to such
Selling Securityholder, or of any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Selling
Securityholder, (vii) except for those consents, approvals or authorizations
already obtained, no consent, approval or authorization from any other person is
necessary for such Selling Securityholder to sell the Securities and perform its
other obligations under this Agreement.

(b) The Company represents and warrants that, as of the date hereof and as of
the Closing Date, (i) this Agreement is a valid, binding agreement, enforceable
against the Company, (ii) the execution, delivery and performance by the Company
of its obligations under

 

2



--------------------------------------------------------------------------------

this Agreement will not conflict with, or result in a breach under, (x) the
Indenture or any other material agreement to which the Company or any of its
direct or indirect parents or subsidiaries are a party, (y) the Company’s
organizational documents, any statute applicable to the Company, or of any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or (z) the listing requirements of the New York
Stock Exchange applicable to MagnaChip Semiconductor Corporation (“MagnaChip
Corp”), and (iii) except for those consents, approvals or authorizations already
obtained, no consent, approval or authorization from any other person is
necessary for the Company to purchase the Securities and perform its other
obligations under this Agreement.

 

  3. Closing Conditions.

(a) The obligations of the Company to purchase the Securities under this
Agreement is subject to the satisfaction on or prior to the Closing of the
following conditions:

(i) The representations and warranties of each Selling Securityholder set forth
in Paragraph 2(a) hereof shall be true and correct in all material respects at
and as of the Closing Date as though then made; and

(ii) all covenants of each Selling Securityholder set forth in this Agreement
required to be performed at or prior to the Closing, including the delivery of
the Securities to the Trustee, as depositary, through the facilities of DTC,
shall have been performed in all material respects.

(b) The obligations of each Selling Securityholder to sell the Securities under
this Agreement is subject to the satisfaction on or prior to the Closing of the
following conditions:

(i) The representations and warranties of the Company set forth in Paragraph
2(b) hereof shall be true and correct in all material respects at and as of the
Closing Date as though then made; and

(ii) all covenants of the Company set forth in this Agreement required to be
performed at or prior to the Closing, including the payment of the Purchase
Price, shall have been performed in all material respects.

 

  4. Indemnification.

(a) The Company will indemnify and hold harmless each Indemnified Person against
any losses, claims, damages or liabilities, including but not limited to any
such losses, claims, damages or liabilities resulting from third-party claims
and derivative actions (collectively, “Losses”), that arise out of or are
otherwise based on (i) any breach or inaccuracy of a representation or warranty
of the Company in this Agreement, (ii) any violation of any Luxembourg law or
regulation generally applicable to transactions of this type, or (iii) any
violation or default under any of the terms or provisions of the Company’s
governing or organizational documents and will reimburse each Indemnified Person
for any legal or other expenses reasonably incurred by an Indemnified Person in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the

 

3



--------------------------------------------------------------------------------

foregoing indemnity shall not apply or be of any effect to the extent any such
Losses are due to the gross negligence, bad faith or willful misconduct of any
Indemnified Person. For the purposes of this Section 4, “Indemnified Persons”
includes each Selling Securityholder, its investment manager, each Selling
Securityholder’s and its investment manager’s direct or indirect members,
partners, principals, employees, affiliates or agents.

(b) Promptly after receipt by an Indemnified Person under subsection (a) above
of written notice of the commencement of any action, such Indemnified Person
shall, if a claim in respect thereof is to be made against the Company pursuant
to the indemnification provisions of or contemplated by this Section 4, notify
the Company in writing of the commencement of such action; but the omission so
to notify the Company shall not relieve it from any liability which it may have
to any Indemnified Person otherwise than under the indemnification provisions of
or contemplated by this Section 4. In case any such action shall be brought
against any Indemnified Person and it shall notify the Company of the
commencement thereof, the Company shall be entitled to participate therein and,
to the extent that it shall wish to, assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Person. The Company shall not,
without the prior written consent of the Indemnified Person, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Person
is an actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the Indemnified
Person from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(c) The Company hereby acknowledges that the Selling Securityholders, their
investment manager and their respective direct or indirect partners (each a
“Selling Securityholder Party” and collectively the “Selling Securityholder
Parties”) have provided certain of the Indemnified Persons with certain rights
to indemnification, advancement of expenses and/or insurance. The Company hereby
agrees that (i), between the rights provided by the Company on the one hand and
the Selling Securityholder Parties on the other, the Company has primary
responsibility for indemnification and advancement and any obligation of the
Selling Securityholder Parties to advance expenses or to pay indemnification are
secondary, (ii) that the Company shall be required to advance the full amount of
expenses incurred by the Indemnified Persons, subject to other indemnification
or insurance payments that shall be provided by the Company or its direct or
indirect parents, and shall be liable to indemnify the Indemnified Persons for
the full amount of all amounts contemplated by subsection (a), in each case to
the extent legally permitted and as required by the terms of this Agreement,
without regard to any rights the Indemnified Persons may have against the
Selling Securityholder Parties, and, (iii) that the Company irrevocably waives,
relinquishes and releases all Selling Securityholder Parties from any and all
claims against them for contribution, subrogation or any other recovery of any
kind in respect thereof in connection with any such indemnification or advance
of expenses to any Indemnified Person. The Company further agrees that no
advancement or payment by the Selling Securityholder Parties or their insurers
on behalf of Indemnified Person with respect to any claim for which Indemnified
Person has sought indemnification from the Company shall affect the foregoing
and the Selling Securityholder Parties shall have a right of contribution and/or
be subrogated to the extent of such advancement or payment to all of the rights
of

 

4



--------------------------------------------------------------------------------

recovery of Indemnified Persons against the Company, who shall execute all
papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable such Selling Securityholder Parties to effectively
bring suit to enforce such rights. The Company and the Selling Securityholders
agree that all Selling Securityholder Parties and all Indemnified Persons are
express third party beneficiaries of the terms of this Section 4 and are
entitled to enforce this Section 4 against the Company as though each such
Selling Securityholder Party or Indemnified Person were a party to this
Agreement. Notwithstanding the foregoing, any indemnification or advancement
obligations provided to Mr. Michael Elkins, Mr. Randal Klein and Mr. Stephen Tan
under this Agreement shall be secondary to those under any indemnification
agreement by and between MagnaChip Corp and each of Messrs. Elkins, Klein and
Tan, in their capacity as directors thereof, and to any directors and officers
liability insurance policy provided by MagnaChip Corp or its direct or indirect
subsidiaries. For further clarity, any directors and officers liability
insurance policy provided by MagnaChip Corp or its direct or indirect
subsidiaries will, subject to the terms and conditions thereof, (i) continue to
be available to MagnaChip Corp’s officers and directors as the primary source of
indemnification without reduction, adverse effect or limitation due to the
rights extended by this Section and (ii) not be deemed to be a joint and several
source of liability with any rights provided by the Selling Securityholder
Parties or the Company.

 

  5. Miscellaneous.

(a) By signing this Agreement, each Selling Securityholder acknowledges that
such Selling Securityholder is a sophisticated investor with extensive expertise
and experience in financial and business matters and in evaluating debt
securities such as the Securities and purchasing and selling such securities,
that none of the Company or any of its stockholders, parent companies,
subsidiaries and their respective directors, officers, employees, affiliates,
agents or other related persons (together, the “Company Parties”) has given any
investment advice or rendered any opinion to such Selling Securityholder
regarding the advisability of the sale of the Securities, that such Selling
Securityholder is not relying on any representation or warranty of any Company
Party (other than as specifically set forth in Paragraph 2(b) hereof); and that
such Selling Securityholder has relied upon its own assessment of the Company
and its analysis of the merits and risks of its investment in the Securities and
the sale of the Securities to the Company pursuant to this Agreement.

(b) By signing this Agreement, each Selling Securityholder acknowledges that
such Selling Securityholder has been informed by the Company that the Company
and the Company Parties may, but not necessarily do, have in their possession
(i) non-public information concerning the Company, including information
regarding the Company’s business, operations and prospects, and (ii) non-public
information specifically relating to the Securities, which if known publicly
could materially affect the market price of the Securities or the price at which
other holders of the Securities or other persons may be willing to buy such
securities, which may be positive or negative. Each Selling Securityholder also
acknowledges that the Company may in the future engage in a broad range of
transactions, including transactions related to the Securities.

 

5



--------------------------------------------------------------------------------

(c) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to the principles of conflict of
laws thereunder. Any legal action or proceeding with respect to this Agreement
or the purchase and sale of the Securities hereunder may be brought in the
courts of the State of New York or of the United States located in New York
County, New York. By execution and delivery of this Agreement, the Company and
each Selling Securityholder irrevocably agrees to the jurisdiction of those
courts and waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which the Company or such
Selling Securityholder may now or hereafter have to the bringing of any action
or proceeding in such courts in respect of this Agreement. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(d) This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(e) The representations, warranties, covenants and agreements set forth in this
Agreement shall survive the Closing.

(f) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the successors and permitted assigns and executors,
administrators and heirs of each party hereto. This Agreement, and any rights or
obligations existing hereunder, may not be assigned or otherwise transferred by
any party without the prior written consent of the other parties hereto. This
Agreement may only be amended or the terms hereby modified or waived with the
written agreement of each party hereto that would be so affected thereby.

(g) The Company shall bear all of the reasonable legal, accounting and other
costs and expenses incident to the negotiation of this Agreement and the
performance of the transactions contemplated hereby.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

COMPANY: MAGNACHIP SEMICONDUCTOR S.A. By:   

/s/ John McFarland

   Name:   John McFarland    Title:   Director

(Signatures Continue on the Following Pages)

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLING SECURITYHOLDERS:

 

AVENUE SPECIAL SITUATIONS FUND V, L.P. By: Avenue Capital Partners V, LLC, its
General Partner By: GL Partners V, LLC, its Managing Member By:     

/s/ Sonia Gardner

     Name: Sonia E. Gardner      Title: Member

Address:  

 

 

 

TAX EIN:  

 

DTC Participant Name: JP Morgan Clearing Corporation DTC Participant Number: 352
Participant Contact Information:

  Name:  

 

  Telephone:  

 

Wire Transfer Instructions:

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLING SECURITYHOLDERS:

 

AVENUE INTERNATIONAL MASTER, L.P. By: Avenue International Master GenPar, Ltd.,
its General Partner By:   

/s/ Sonia Gardner

   Name: Sonia E. Gardner    Title: Director

Address:  

 

 

 

TAX EIN:  

 

DTC Participant Name: JP Morgan Clearing Corporation DTC Participant Number: 352
Participant Contact Information:

  Name:  

 

  Telephone:  

 

        Wire Transfer Instructions:      

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLING SECURITYHOLDERS:

 

AVENUE INVESTMENTS, L.P. By: Avenue Partners, LLC, its General Partner By:  

/s/ Sonia Gardner

  Name: Sonia E. Gardner   Title: Member Address:  

 

 

 

TAX EIN:  

 

DTC Participant Name: JP Morgan Clearing Corporation DTC Participant Number: 352
Participant Contact Information:

  Name:  

 

  Telephone:  

 

Wire Transfer Instructions:

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLING SECURITYHOLDERS:

 

AVENUE – CDP GLOBAL OPPORTUNITIES FUND, L.P. By:   Avenue Global Opportunities
Fund GenPar, LLC, its General Partner By:  

/s/ Sonia Gardner

  Name: Sonia E. Gardner   Title: Member

Address:  

 

 

 

TAX EIN:  

 

DTC Participant Name: JP Morgan Clearing Corporation DTC Participant Number: 352
Participant Contact Information:

  Name:  

 

  Telephone:  

 

Wire Transfer Instructions:

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule I

Securities Purchased

 

Selling Securityholder

   Securities
Owned      Purchase
Price (Before
Interest)      Accrued and
Unpaid Interest
April 16, 2011 to
May 16, 2011      Aggregate
Purchase Price  

Avenue Special Situations Fund V, L.P.

   $ 29,400,000.00       $ 32,046,000.00       $ 265,825.00       $
32,311,825.00   

Avenue International Master, L.P.

   $ 3,500,000.00       $ 3,815,000.00       $ 31,645.83       $ 3,846,645.83   

Avenue Investments, L.P.

   $ 1,400,000.00       $ 1,526,000.00       $ 12,658.33       $ 1,538,658.33   

Avenue — CDP Global Opportunities Fund, L.P.

   $ 700,000.00       $ 763,000.00       $ 6,329.17       $ 769,329.17          
                            

Total

   $ 35,000,000.00       $ 38,150,000.00       $ 316,458.33       $
38,466,458.33   